—Order of the Supreme Court, Bronx County, (Barry Salman, J.), entered March 4, 1994, which, inter alia, denied defendant-appellant’s motion for summary judgment dismissing the cause of action brought pursuant to Labor Law § 240, unanimously reversed to the extent appealed from, on the law, and the motion granted, without costs or disbursements.
Defendant Sound Advice Live, Inc. (Sound Advice) was the producer, director and coordinator of a European tour by the rock music star David Bowie. As such, it entered into contracts with various entities including the former third-party defendant Vari-Lite Concerts, Inc., which was in charge of the construction of the stage sets for Mr. Bowie’s performances. Plaintiff was employed by Vari-Lite and while constructing a set in Florence, Italy, plaintiff fell from a scaffolding 45 to 60 feet above the ground, sustaining serious injuries.
This action was commenced against Sound Advice and other defendants. Defendant Sound Advice’s motion for summary judgment dismissing plaintiff’s cause of action pursuant to Labor Law § 240 was denied by the IAS Court. This was error.
"While plaintiff is a New York resident, and defendant Sound Advice maintains an office in the City of New York, the accident occurred in Italy. Accordingly, Labor Law §§ 240 and 241 are inapplicable inasmuch as they are primarily conduct-regulating rules (see, Padula v Lilarn Props. Corp., 84 NY2d 519). As the Court of Appeals has noted: "a distinction must be made between a choice-of-law analysis involving standards of conduct and one involving the allocation of losses (Schultz v Boy Scouts, 65 NY2d 189, 198, supra). In the former * * * the law of the place of the tort governs.” (Supra, at 521-522 [emphasis added].) Concur—Ellerin, J. P., Wallach, Nardelli and Williams, JJ.